                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    CATHERINE HOLLINGSWORTH,
                             Plaintiff,      Case No. 3:19-cv-00156-SLG
                       v.
    SOA DHHS, DBA ALASKA
    MEDICAID HEALTH CARE TRAVEL
    SERVICES, et al.,
                             Defendants.


                       ORDER REGARDING SERVICE AND RESPONSE

          Catherine Hollingsworth, a self-represented litigant, filed a Complaint and

Request for Injunction; she also filed an Application to Waive the Filing Fee,

showing that she cannot afford to pay the filing fee in this case.1 Ms. Hollingsworth

names the State of Alaska’s Department of Health and Human Services, dba

Alaska Medicaid Health Care Travel Services, and some of its employees as the

Defendants in her action.2

          Ms. Hollingsworth asserts claims under 42 U.S.C. §§ 12101 – 12203,3 which

are federal statutes addressing equal opportunity for individuals with disabilities in




1
    Dockets 1, 3.
2
    Docket 1 at 1-3.
3
    Id. at 4.



            Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 1 of 10
employment (Title I); public services (Title II); and public accommodations and

services operated by private entities (Title III).4

        Under the ADA, a “disability” is defined as: “(A) a physical or mental

impairment that substantially limits one or more of the major life activities of such

individual; (B) a record of such an impairment; or (C) being regarded as having

such an impairment[.]”5 Title II provides that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied

the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.”6 Ms. Hollingsworth claims that the

Defendants are denying her Medicaid program benefits as a result of her disability.

        Specifically, Ms. Hollingsworth alleges that although she is a Medicaid

recipient with disabilities, the Defendants have denied her request for


4
  42 U.S.C. §§ 12101 – 12189. Sections 12201 – 12203 are miscellaneous provisions.
See also United States v. Georgia, 546 U.S. 151, 159 (2006) (concluding that Title II of
the ADA, 42 U.S.C. § 12131 et seq. (public services), validly abrogates state sovereign
immunity for conduct that actually violates the Fourteenth Amendment, but declining to
reach the issue of whether Title II validly abrogates state sovereign immunity for conduct
that does not violate the Fourteenth Amendment); see also Okwu v. McKim, 682 F.3d
841, 845 (9th Cir. 2012) (a state is not immune from an action for damages alleging
disability discrimination under Title II of the ADA).
5
    42 U.S.C. §12102(1).
6
  42 U.S.C. §12132; see Georgia, 546 U.S. at 153-54 (“A ‘qualified individual with a
disability’ is defined as ‘an individual with a disability who, with or without reasonable
modifications to rules, policies, or practices, the removal of architectural, communication,
or transportation barriers, or the provision of auxiliary aids and services, meets the
essential eligibility requirements for the receipt of services or the participation in programs
or activities provided by a public entity.’ § 12131(2).”) (further internal quotation marks
omitted).


3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 2 of 10
          Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 2 of 10
accommodation “to travel to receive necessary medical care at the only place in

the US that can treat [her] complex medical conditions.”7 With her Complaint, she

has submitted letters to and from the Defendants, as well as Affidavits, portions of

the Alaska Administrative Code, information from the Environmental Health Center

in Dallas, Texas, and other medical information, notes and letters.8            Ms.

Hollingsworth asserts that the Defendants have refused to issue a written denial

of her request that her travel expenses be covered by Medicaid, and have mocked

her instead.9 Ms. Hollingsworth requests the following injunctive relief: “that the

state provide a process of accommodation to assit [sic] [her] in appropriate

accommodations to reach medically necessary medical care as soon as

possible.”10 Ms. Hollingsworth claims that, currently, the medical care she needs

can only be obtained at the Environmental Health Center in Dallas, Texas.11


                                       Screening Requirement

         Federal law requires a court to conduct an initial screening of a complaint

brought by a self-represented plaintiff who has not paid the filing fee. In this




7
    Docket 1 at 5; see also Docket 1-1 at 65.
8
    Docket 1-1.
9
    Docket 1 at 5; Docket 1-1 at 1, 16.
10
     Docket 1 at 6.
11
     Id. at 5; Docket 1-1 at 1, 4, 18, 21-27, 29, 38, 39, 64, 69.


3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 3 of 10
           Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 3 of 10
screening, a court shall dismiss the case at any time if the court determines that

the action

         (i) is frivolous or malicious;

         (ii) fails to state a claim on which relief may be granted; or

         (iii) seeks monetary relief against a defendant who is immune from
         such relief.12

         To determine whether a complaint states a valid claim for relief, a court

considers if it contains sufficient factual matter that if accepted as true “state[s] a

claim to relief that is plausible on its face.”13 In conducting its review, the court is

mindful that it must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of any doubt.14 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile.15



12
   28 U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.
2000) (“section 1915(e) applies to all in forma pauperis complaints, not just those filed by
prisoners”).
13
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In making this
determination, a court may consider “materials that are submitted with and attached to
the Complaint.” United States v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011)
(citation omitted).
14
     See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted).
15
     Garmon v. County of Los Angeles, 828 F.3d 837, 842 (9th Cir. 2016).


3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 4 of 10
           Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 4 of 10
       Given the allegations supplied in the Complaint and attachments, it appears

that Ms. Hollingsworth may be able to state a claim for relief against the

Defendants under Title II of the ADA,16 and may seek injunctive relief.17 However,

although her Complaint on its face may survive initial review under the Court’s

liberal pleading standards, Ms. Hollingsworth is warned that, if the Defendants

prevail in this action, she may be responsible for paying costs and the Defendants’

attorney’s fees.18

       IT IS THEREFORE ORDERED:

1.     The Application to Waive the Filing Fee, at Docket 3, is GRANTED.

2.     The Plaintiff must complete initial service of the Summons and Complaint19

no later than October 15, 2019, and promptly file returns of service on the


16
  See Oklahoma Chapter of American Academy of Pediatrics v. Fogarty, 366 F.Supp.2d
1050, 1102 (N.D. Okla. 2005) (“The Medicaid Act does not require exhaustion of state
administrative remedies before bringing a § 1983 claim.”) (citing Alacare, Inc.-North v.
Baggiano, 785 F.2d 963, 967-69 (11th Cir. 1986) (additional citations omitted)).
Nonetheless, Ms. Hollingsworth asserts that the Defendants have refused to issue a
written denial of her request that her travel expenses be covered by Medicaid (Docket 1
at 5; Docket 1-1 at 1, 16), thus making it unable for her to exhaust any available
administrative remedies.
17
  See Kirola v. City and County of San Francisco, 860 F.3d 1164, 1176 (9th Cir. 2017)
(Under Title II of the ADA, the district court “may enter any injunction it deems appropriate,
so long as the injunction is ‘no more burdensome to the defendant than necessary to
provide complete relief to the plaintiffs.’”) (citing United States v. AMC Entm’t, Inc., 549
F.3d 760, 775 (9th Cir. 2008) (quoting Califano v. Yamasaki, 442 U.S. 682, 702 (1979)).
18
  See Brown v. Lucky Stores, Inc. 246 F.3d 1182, 1190 (9th Cir. 2001 (quoting 42 U.S.C.
§ 12205).
19
  “Service” in this context means actual delivery of the Summons and Complaint, as
provided under the Federal Rules, to a defendant.


3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 5 of 10
         Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 5 of 10
Defendants in accordance with the Federal Rules of Civil Procedure and the Local

Rules of this Court.          Otherwise, the Complaint may be dismissed as to any

unserved Defendants, without further notice.

3.       The Clerk of Court shall send four summons forms to the Plaintiff. The

Plaintiff must complete one Summons for each of the Defendants,20 and return the

Summonses to the Court for signature and seal. If the Summonses are in proper

form, they will be issued for service.21

4.       Once Ms. Hollingsworth receives the Summonses issued by the Clerk of

Court (not the blank forms, which she must complete and return to the Court), she

may send, for each Defendant to be served, a fully completed Form 285, a copy

of the Complaint, the Summons, and a copy of this Order to:

                                  United States Marshal Service
                                  222 West 7th Avenue, Box 28
                                    Anchorage, Alaska 99513




20
  Plaintiff must write her name and address after the words, “The answer or motion must
be served on the plaintiff or the plaintiff’s attorney, whose name and address are:”
See Fed. R. Civ. P. 4(a)(1) (“A summons must:
       (A) name the court and the parties;
       (B) be directed to the defendant;
       (C) state the name and address of the plaintiff’s attorney or--if unrepresented--of
the plaintiff;
       (D) state the time within which the defendant must appear and defend;
       (E) notify the defendant that a failure to appear and defend will result in a default
judgment against the defendant for the relief demanded in the complaint;
       (F) be signed by the clerk; and
       (G) bear the court’s seal.”).
21
     See Fed.R.Civ.P. 4(b).


3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 6 of 10
           Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 6 of 10
5.     When the United States Marshal Service (USMS) receives from Ms.

Hollingsworth an appropriately completed Form 285, a copy of the Complaint, the

Summons, and a copy of this Order for each Defendant to be served, the USMS

shall serve a copy of the Complaint, Summons and this Order upon those

Defendant(s). All costs of this service shall be paid in advance by the United

States. Ms. Hollingsworth is responsible for paying the USMS’s fees and costs,

however, and will be billed for these fees and costs after service of process is

complete.

6.     In the alternative, Ms. Hollingsworth may serve a copy of the Summons and

Complaint in any way permitted by Rule 4 of the Federal Rules of Civil Procedure,

including by certified mail with restricted delivery and return receipt.22

7.     The Defendants shall have twenty-one (21) days after the date of service to

file an Answer or otherwise respond.

8.     After service of the Summons and Complaint, all future papers to be filed

with the Court must be identified with the name of the Court, the case number, the

names of the Plaintiff and the first Defendant, and the title of the document, as

illustrated on the first page of this Order.




22
   See also, e.g., Fed. R. Civ. P. 4(c)(2) (service by “[a]ny person who is at least 18 years
old and not a party” to the case); 4(d) (waiver of service by a defendant); 4(e) (serving an
individual within the jurisdiction); 4(h) (serving a corporation, partnership, or association);
4(j)(2) (serving a state or local government).


3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 7 of 10
         Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 7 of 10
9.    The Plaintiff shall be responsible for serving a copy of all papers she sends

to the Court upon each Defendant or, if an appearance has been entered by

counsel for a Defendant, on the Defendant’s attorney(s). Ms. Hollingsworth shall

include, with any original paper filed with the Clerk of Court, a certificate stating the

date that an exact copy of the document was mailed, faxed or hand-delivered to

(“served upon”) the Defendants or their counsel. A Certificate of Service may be

written in the following form at the end of the document:

             I hereby certify that a copy of the above (name of document)
             was served upon (name of opposing counsel) by
             (mail/fax/hand-delivery) at (address) on (date).
                                                              (Signature)

Any paper received by a District Court Judge or Magistrate Judge which has not

been filed with the Clerk of Court or which does not include a Certificate of Service

will be disregarded by the Court.

10.   No party shall have any ex parte communication with a District Court Judge

or Magistrate Judge of this Court about the merits of this action. This means that

parties cannot communicate with any judge without the presence and/or

knowledge and consent of the other parties. For example, Ms. Hollingsworth may

not write letters to, or call, a judge directly. Any request for action by the Court

during these proceedings must be filed with the Clerk of Court as a motion.

11.   A motion should contain the information identified in the caption of this Order

and should be titled “Motion for (add the relief requested).” In a motion, a party

should state specifically and concisely what he or she wants, so that the Court

3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 8 of 10
        Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 8 of 10
understands what the party is requesting. This Court’s Local Civil Rule 7.1(b)

requires that non-dispositive motions be filed with a proposed order that the Court

can issue, if the motion is granted. The proposed order helps to clarify what the

moving party is asking the Court to do.

12.      At all times, Ms. Hollingsworth must keep the Court informed of any change

of address, by filing a notice titled “Notice of Change of Address.”23 The notice

shall contain only information about the change of address, and its effective date.

The notice shall not include requests for any other relief.

13.      All documents filed with the Clerk of Court must contain Ms. Hollingsworth’s

original signature, and must be mailed or hand-delivered to the Court at the

following address:

                                     U.S. District Court
                                  222 West 7th Avenue, #4
                                  Anchorage, Alaska 99513

14.      The Plaintiff is warned that, if the Defendants prevail in this action, she may

be ordered to pay costs and attorney’s fees to the Defendant(s).24

15.      The Clerk of Court is directed to send Ms. Hollingsworth the following forms

with this Order: (1) the Court’s Motion form, PS12; (2) a Notice of Change of

Address form, PS23; (3) Four blank Process Receipt and Return, Form-285, and



23
  See L.Civ.R. 11.1(b)(2) (“Self-represented parties must keep the court and other parties
advised of the party’s current address and telephone number.”).
24
     See Fed.R.Civ.P. 54(d).

3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 9 of 10
           Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 9 of 10
(4) the District Court’s handbook, “REPRESENTING YOURSELF IN ALASKA’S FEDERAL

COURT.”

      DATED at Anchorage, Alaska, this 13th day of August, 2019.

                                                 /s/ Sharon L. Gleason
                                                 SHARON L. GLEASON
                                                 United States District Judge




3:19-cv-00156-SLG, Hollingsworth v. SOA DHHS, et al.
Order Regarding Service and Response
Page 10 of 10
        Case 3:19-cv-00156-SLG Document 7 Filed 08/13/19 Page 10 of 10
